J-S68030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  IN RE: R.J.F., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
  APPEAL OF: J.D.F., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 993 MDA 2017

                  Appeal from the Order Entered May 25, 2017
               In the Court of Common Pleas of Columbia County
                     Orphans’ Court at No(s): 166-OC-2016


BEFORE:      LAZARUS, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY DUBOW, J.:                             FILED DECEMBER 01, 2017

       J.D.F. (“Father”) appeals from the May 25, 2017 order entered in the

Court of Common Pleas of Columbia County involuntarily terminating his

parental rights to his natural daughter, R.J.F., born in May of 2013. Because

the certified record supports the orphans’ court’s decision, we affirm.1

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       On September 16, 2016, R.S. (“Maternal Grandfather”) and D.S.

(“Maternal Grandmother”) (collectively, “Maternal Grandparents”) filed a

petition for the involuntary termination of Father’s parental rights, a petition

for the voluntary termination of the parental rights of C.C. (“Mother”), and a


____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1 The Guardian Ad Litem (“GAL”) has filed a brief in support of the subject

order.
J-S68030-17


petition for adoption with respect to R.J.F.            A hearing on the termination

petitions occurred on March 30, 2017, during which the following witnesses

testified: Maternal Grandfather; Mother; Father; and M.S., Father’s girlfriend

with whom he resides and shares a then seven-month-old child.2

        In its opinion accompanying the subject order, the orphans’ court set

forth its findings of fact, which the testimonial evidence supports. As such,

we adopt them herein. See Trial Court Opinion, 5/25/17, at 2-5.

        By way of background, at the time of R.J.F.’s birth, Father and Mother,

who never married, resided together in a mobile home adjacent to Maternal

Grandparents’ home.         Id. at 3, ¶ 5.         Columbia County Children & Youth

Services     (“CYS”)   removed      R.J.F.     from   her   natural   parents’   custody

immediately upon birth because Mother was indicated as a perpetrator of

medical neglect as a result of the death of another one of her children at four

and one-half months old.3 See Respondents’ Exhibit 3. CYS placed R.J.F. in

her Maternal Grandparents’ custody when she was three days old. Trial Court

Opinion, 5/25/17, at 3, ¶ 4; N.T., 3/30/17, at 7.

        R.J.F. was adjudicated dependent, and CYS established a permanency

goal of reunification with the natural parents. Father was required to satisfy



____________________________________________


2   The child of Father and M.S. is not a subject of this appeal.

3No criminal charges were filed against Mother as a result of the death of her
child. See Petitioners’ Exhibit 2. Further, Father is not the biological parent
of the child who died. N.T., 3/30/17, at 47.

                                             -2-
J-S68030-17


the following Family Service Plan (“FSP”) objectives: participate in weekly

one-hour supervised visits with R.J.F. at the CYS office; participate in drug

and alcohol counseling and anger management counseling; and participate in

parenting classes, inter alia. N.T., 3/30/17, at 47-48, 64.

      In June of 2014, CYS closed R.J.F.’s dependency case, at which time

Father had not satisfied the parenting class and anger management

objectives. N.T., 3/30/17, at 62-64; Respondent’s Exhibit 4. The trial court

found that, upon closing the dependency case, CYS “officially placed R.J.F.

with [Maternal] Grandparents as custodians. . . .”       Trial Court Opinion,

5/25/17, at 3, ¶ 4.

      Father’s and Mother’s relationship ended in late 2014, at which time

Father continued to live in the mobile home adjacent to Maternal

Grandparent’s home, and Mother relocated to another residence in Columbia

County, which was not adjacent to Maternal Grandparents’ home. Trial Court

Opinion, 5/25/17, at 3, ¶ 6; N.T., 3/30/17, at 12.

      In July of 2014, Father initiated, pro se, a custody action against

Maternal Grandparents wherein he requested primary physical custody of

R.J.F. The case was assigned to a custody master, and the trial court adopted

the master’s recommendations. In September of 2014, the court issued an

interim custody order, which granted Maternal Grandparents primary physical

custody and Father partial physical custody for an unspecified amount of time

to be supervised by Maternal Grandfather. See Petitioner’s Exhibit 2. On


                                     -3-
J-S68030-17


December 30, 2014, following a second hearing before the master, the court

issued an interim order, which granted the parties shared legal custody,

Maternal Grandfather primary physical custody, and Father partial physical

custody every Wednesday and Thursday evening for two hours to be

supervised by Maternal Grandfather.4           Id.   On March 26, 2015, the court

issued an interim custody order which directed as follows:

       Father may seek additional periods of physical custody, or
       unsupervised physical custody after securing a residence to
       receive unsupervised contact. Father must provide the Master
       with correspondence evidencing that he is capable of
       unsupervised contact without endangering the child.         The
       testimony must be issued from his counselor or psychiatrist and
       must be in writing or by telephone at the next conference.

Respondent’s Exhibit 1.

       Soon thereafter, in April of 2015, Maternal Grandfather filed a Protection

from Abuse (“PFA”) petition against Father. Trial Court Opinion, 5/25/17, at

4, ¶ 8. In addition, at a time unspecified in the record, Mother filed a PFA

petition against Father.      The trial court held an evidentiary hearing on the

petitions on May 27, 2015, during which Father participated pro se.          See

Respondent’s Exhibits 2, 7.

       On May 29, 2015, the court issued two separate PFA orders against

Father, both of which had a two-year expiration period. The first PFA order

directed that Father refrain from contact with Mother. The second PFA order

directed that Father refrain from contact with Maternal Grandparents and
____________________________________________


4The interim order also granted Mother partial physical custody as agreed
upon by her and Maternal Grandfather. See Petitioner’s Exhibit 2.

                                           -4-
J-S68030-17



R.J.F.      Further, the second PFA order awarded Maternal Grandfather

temporary exclusive custody of the child. See Respondent’s Exhibit 2. The

order provided, in relevant part:

         5. . . .

         THIS ORDER SUPERSEDES ANY PRIOR ORDER RELATING
         TO CHILD CUSTODY.

         Custody provisions of paragraph 5 of this order are
         temporary. Either party may initiate custody proceedings
         pursuant to the custody statute act 23 Pa.C.S. § 5321 et
         seq.   Any valid custody order entered after the final
         Protection from Abuse order supersedes the custody
         provisions of this order.

Id. at ¶ 5. It is important to note that the first PFA order regarding Mother

did not include this custody provision. See Respondent’s Exhibit 7.

         Father’s last contact with R.J.F. was in April of 2015, when the PFA

petitions were filed. Trial Court Opinion, 5/25/17, at 4, ¶ 12. The orphans’

court found that Father “thought that the PFA [order] prohibited him from

seeing the child for two years. He thought that if he tried to see the child, he

would be in violation of the order. He said he intended to start seeing the

child in May 2017.” Id. at ¶ 13.

         By order dated May 25, 2017, and entered on May 26, 2017, the

orphans’ court involuntarily terminated Father’s parental rights pursuant to 23




                                      -5-
J-S68030-17


Pa.C.S. § 2511(a)(1) and (b).5 Father timely filed a notice of appeal and a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).6 The orphans’ court filed its Rule 1925(a) opinion on

July 13, 2017.

ISSUES ON APPEAL

       On appeal, Father presents the following issues for our review:

       A. Did the [orphans’] [c]ourt commit an error of law and abuse of
          discretion when it determined the burden of clear and
          convincing evidence was met in terminating the parental rights
          of [Father] pursuant to 23 Pa.C.S. § 2511 et[] seq.?

       B. Did the [orphans’] [c]ourt commit an abuse of discretion and
          an error of law when it determined that Father displayed a
          settled purpose to relinquish his rights as Father for a period of
          six (6) months pursuant to 23 Pa.C.S. § 2511 et[] seq.?

       C. Did the [orphans’] [c]ourt commit an error of law in failing to
          consider the fact that Father never received the [PFA] [o]rder
          that included the minor child and important language that
          explained his rights regarding custody, resulting in his
          extended time away from minor child?

       D. Did the [orphans’] [c]ourt commit an error of law in failing to
          consider case law that calls for careful scrutiny when analyzing


____________________________________________


5In its opinion accompanying the subject order, the orphans’ court set forth
Section 2511(a)(1) and (2) as potential grounds for termination. Trial Court
Opinion, 5/25/17, 6. However, we observe that the Maternal Grandparents’
petition requested termination of Father’s parental rights pursuant to Section
2511(a)(1) and not (a)(2). In any event, the court involuntarily terminated
Father’s parental rights pursuant to Section 2511(a)(1) and (b) only.

6  By order dated May 25, 2017, and entered on July 13, 2017, the orphans’
court voluntarily terminated Mother’s parental rights to R.J.F. Mother did not
file a notice of appeal nor is she a party to this appeal.


                                           -6-
J-S68030-17


         [p]arental [t]ermination [p]etitions that include a [p]ro [s]e
         litigant with a [PFA] [o]rder that includes the minor child?

      E. Did the [orphans’] [c]ourt commit an error of law and abuse of
         discretion when it determined that Father never attempted to
         economically benefit the minor child?

      F. Did the [orphans’] [c]ourt err by failing to take into
         consideration that Mother’s [s]tipulation to [t]erminate her
         parental rights is a misapplication of case law, specifically, In
         re: Adoption of M.R.D., 145 A.3d 1117 (Pa. 2016)?

Father’s brief at 4-5.

LEGAL ANALYSIS

      We consider Father’s issues according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his


                                      -7-
J-S68030-17


     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, orphans’ court terminated Father’s parental rights pursuant

to Section 2511(a)(1) and (b), which provides as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         ...

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.




                                     -8-
J-S68030-17


23 Pa.C.S. § 2511(a)(1), (b).7

       This Court has explained:

       To satisfy the requirements of section 2511(a)(1), the moving
       party must produce clear and convincing evidence of conduct,
       sustained for at least the six months prior to the filing of the
       termination petition, which reveals a settled intent to relinquish
       parental claim to a child or a refusal or failure to perform parental
       duties. In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super.
       2006). In addition,

              Section 2511 does not require that the parent
              demonstrate both a settled purpose of relinquishing
              parental claim to a child and refusal or failure to
              perform parental duties. Accordingly, parental rights
              may be terminated pursuant to [s]ection 2511(a)(1)
              if the parent either demonstrates a settled purpose of
              relinquishing parental claim to a child or fails to
              perform parental duties.

       In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88,
       91 (Pa. 1998).

              Once the evidence establishes a failure to perform
              parental duties or a settled purpose of relinquishing
              parental rights, the court must engage in three lines
              of inquiry: (1) the parent’s explanation for his or her
              conduct; (2) the post-abandonment contact between
              parent and child; and (3) consideration of the effect
              of termination of parental rights on the child pursuant
              to Section 2511(b).

       Id. at 92 (citation omitted).
____________________________________________


7 Father did not challenge the termination of his parental rights pursuant to
subsection 2511(b) in his concise statement, nor does he include such a
challenge in his statement of questions involved, or in the argument section
of his brief. Therefore, we conclude that any challenge to Section 2511(b) is
waived. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017)
(holding that the appellant waived her challenge to Section 2511(b) by failing
to include it in her concise statement and statement of question involved).



                                           -9-
J-S68030-17



In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008).

     This Court has defined parental duty as follows:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A child
     needs love, protection, guidance, and support. These needs,
     physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this court has held
     that the parental obligation is a positive duty which requires
     affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed in
     the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

     Instantly, Father’s first, second, and third issues on appeal are

interrelated, and so we review them together. Father asserts that he was

served with the first PFA order regarding Mother, but that he was not served

with the second PFA order regarding Maternal Grandparents and R.J.F.


                                    - 10 -
J-S68030-17


However, Father asserts that he presumed the first PFA order was applicable

to the Maternal Grandparents and R.J.F. as well as to Mother since both PFA

petitions were consolidated in the May 27, 2015 evidentiary hearing. Because

he alleges not being served with the second PFA order, Father argues he was

unaware of the provision setting forth that he may seek reinstatement of his

physical custody of R.J.F. See Respondent’s Exhibit 2, ¶ 5.

      Father argues that his lack of contact with R.J.F. since April of 2015,

was a result of following the prohibitions set forth in the first PFA order and

not because he had a settled purpose of relinquishing his parental rights. In

support of his argument, Father references testimony by him and his

girlfriend, M.S., that he purchased gifts for R.J.F. since April of 2015, which

he plans to give her upon the expiration of the PFA order, and that he set up

a bedroom for R.J.F. in his home because he plans to seek custody upon the

expiration of the PFA order. See N.T., 3/30/17, at 54-55, 88-89. For these

reasons, Father argues that the orphans’ court abused its discretion in

terminating his parental rights pursuant to Section 2511(a)(1).

      In its opinion accompanying the subject order, the orphans’ court found

that “Father’s explanation for his lack of contact [with R.J.F.] for the last two

years is not rational and is very questionable.” Trial Court Opinion, 5/25/17,

5, ¶ 19. In its Rule 1925(a) opinion, the court explained as follows.

      [Father] alleges that he did not receive the second [PFA] order
      but thought that the first order prohibited him from contacting the
      child. That makes no sense since the first order did not mention


                                     - 11 -
J-S68030-17


      the child[,] and [Father] knew that the child was in the custody of
      the [M]aternal [G]randparents.

Trial Court Opinion, 7/13/17, at 4. As such, the court concluded that “Father

has evidenced a settled purpose of relinquishing his parental claim to R.J.F.

He has refused and, particularly, failed to perform parental duties.” Trial Court

Opinion, 5/25/17, at 9 (emphasis in original).

      The testimonial evidence supports the court’s credibility determination

against Father in this regard as follows. The first PFA order shows Father’s

mailing address at Bloomsburg Hospital, where he had been involuntarily

committed in March or April of 2015.         Respondent’s Exhibit 7; Trial Court

Opinion, 5/25/17, at 3, ¶ 7; N.T. 3/30/17, at 73. Father testified, “I had a

nervous breakdown and I was actually out [of Bloomsburg Hospital] the next

day.” N.T., 3/30/17, at 74. The second PFA order shows Father’s mailing

address at a location in Berwick, Pennsylvania, where Father acknowledged

he was residing on the date of the second PFA order. Respondent’s Exhibit 2;

N.T., 3/30/17, at 84.      On cross-examination by Maternal Grandparents’

counsel, Father testified as follows:

      Q. [T]he weird thing about this is that you . . . claim you got the
      PFA [order] listed as Bloomsburg Hospital even though you
      weren’t living there and you didn’t get the one at your address
      even though you were living there, is that correct?

      A. Yes.

N.T., 3/30/17, at 84-85.




                                        - 12 -
J-S68030-17


      Based on the foregoing, to the extent the court’s termination of Father’s

parental rights under Section 2511(a)(1) was based on its credibility

determination against Father regarding service of the second PFA order, we

will not disturb it. See In re T.S.M., supra (stating that appellate courts are

required to accept the credibility determinations of the trial court if they are

supported by the record).     Indeed, by failing to initiate another custody

proceeding as set forth in the second PFA order, Father did not exercise

reasonable firmness in resisting the obstacles placed in the path of

maintaining his parent-child relationship with R.J.F.     See In re B.,N.M.,

supra. As such, Father’s first, second, and third issues fail.

      In his fourth issue, Father relies upon In re S.S.W., 125 A.3d 413 (Pa.

Super. 2014), in support of his contention that the orphans’ court erred in

failing to consider that Father defended himself without counsel in the PFA

actions.   In that case, we affirmed an order denying the petition for the

involuntary termination of the father’s parental rights to his children filed by

the mother and stepfather.     The orphans’ court found that, as a result of

incompetent counsel, the father in that case had “legitimately believed that

he was bound by the PFA order and its contempt power to avoid any contact”

with his children. Id. at 417 (citation omitted). This Court explained that the

orphans’ court found the father had “reached a low point in his life and

attempted to fight his way out of it.         To that end, [the f]ather sought

psychiatric and spiritual counseling,” and obtained job training and a steady


                                     - 13 -
J-S68030-17


new job.     He has been steady in paying his $400.00 per month support

obligation.” Id. at 417-418.

       Likewise, in this case, Father argues that he legitimately believed the

first PFA order prohibited him from contacting R.J.F. until it expired on May

29, 2017.      Further, he argues that he exercised reasonable firmness to

overcome the obstacles in maintaining his parent-child relationship with R.J.F.

by complying with the March of 2015 interim custody order in obtaining a

residence8 and providing a mental health professional’s opinion that his

unsupervised      physical    contact    with   R.J.F.   would   not   endanger   her.

Specifically, during the hearing, Father introduced into evidence a letter

written by Jay M. Johnson, LCSW, from the Department of Psychiatry,

Geisinger Health Systems, which stated that he met periodically with Father

from January of 2014, through May of 2015. The letter continued as follows,

in relevant part:

       I have not seen [Father] since his last therapy appointment in
       2015. While it is true that [Father] had significant anger & impulse
       control issues, which have resulted in multiple inpatient
       admissions[,] I did not experience [Father] as a physically
       threatening or intimidating individual. . . . To my knowledge
       there were no incidents during the time that I was seeing [Father]
       that I suspected inappropriate or the potential for inappropriate
       interaction directed toward [R.J.F.] either verbally or behaviorally.
       His primary focus was to follow the conditions set forth by [CYS]
       so that he can fulfill his obligations/responsibilities of being a
       father. Again, let me be clear that I have had no contact with
____________________________________________


8 Father testified that he entered into a lease for his current residence in
February of 2015, and that he “just renewed my lease to go another year.”
N.T., 3/30/17, at 56.

                                          - 14 -
J-S68030-17


       [Father] since May of 2015. The above remarks are based on my
       experience with [Father] during the above stated time[]frame.

Respondent’s Exhibit 5.        Based on Mr. Johnson’s letter, we reject Father’s

contention that he attempted to comply with the last interim custody order in

March of 2015. Indeed, on cross-examination, Father acknowledged that he

had not seen Mr. Johnson in almost two years. N.T., 3/30/17, at 61. As such,

we discern no abuse of discretion by the court to the extent it gave no weight

to Mr. Johnson’s letter in its termination decision.

       Further, in contrast to In re S.S.W., supra, there is no record evidence

that Father “attempted to fight his way out of” the circumstances that gave

rise to his limited custody award set forth in the September and December of

2014, and March of 2015, interim custody orders. Father neither continued

therapy with Mr. Johnson nor received treatment from any other mental health

professional after May of 2015, despite suffering a nervous breakdown in

March or April of 2015, for which he was hospitalized. N.T., 3/30/17, at 73-

74. In addition, Father testified that his only income is from Social Security

disability.9 Id. at 75. On cross-examination by the GAL, Father testified as

follows:


____________________________________________


9 Maternal Grandfather testified that he filed a child support action against
Father, but his request was denied because Father receives Social Security
disability. N.T., 3/30/17, at 30. Further, Maternal Grandfather testified that
he and Maternal Grandmother “provide everything for the child. . .”, and that
Father has never made any financial contribution to him for R.J.F.’s care. Id.
at 16.


                                          - 15 -
J-S68030-17


      Q. [Y]ou said you get disability, what’s the nature of your
      disability?

      A. I am bipolar, I am ADHD, I have severe anxiety.

      Q. But you don’t take any medication for it?

      A. No.

Id. at 74-75. On inquiry by the orphans’ court, Father continued:

      Q. Are you still seeing a doctor or do you check in with the doctor
      periodically?

      A. No, sir.

      Q. When is the last time you saw one?

      A. Actually, the last time I s[aw] a doctor was when I was
      involuntarily committed.

Id. at 74-75.       Because Father’s mental health was an impediment to his

custody of R.J.F., and he has not received treatment sine May of 2015, we

conclude that Father’s reliance upon In re S.S.W., supra, is misplaced.

Father’s fourth issue fails.

      In his fifth issue, Father argues that the orphans’ court erred and abused

its discretion when it determined that Father never attempted to benefit

benefit R.J.F. economically.    Specifically, Father argues that he “cannot be

penalized for the . . . support determination” made by the Domestic Relations

Office in denying Maternal Grandfather’s request for child support. Father’s

brief at 31. Father’s claim is without merit.

      The orphans’ court found that Father “paid no support for the child. He

provided no economic benefit to the child.         He deferred to [Maternal]

                                     - 16 -
J-S68030-17


Grandparents to raise the child. . . .” Trial Court Opinion, 5/25/17, at 7. Upon

review, the court’s finding in this regard was not a determinative factor in its

conclusion that Father refused or failed to perform his parental duties far in

excess of the statutory six-month period. Rather, the court explained in its

Rule 1925(a) opinion as follows.

         The court found that [Father] is not credible or reasonable for his
         failure to make any attempt to have contact with this child or
         provide any nurture to the child. In the [second] PFA order
         regarding the child, it was clearly stated in bold print that [F]ather
         could seek custody through the custody legal processes. . . .

Trial Court Opinion, 7/13/17, at 5. As discussed above, the orphans’ court

found Father not credible with respect to his testimony that he did not receive

the second PFA order. Therefore, the court found that his lack of contact with

R.J.F. since April of 2015, was not reasonable. As such, Father’s fifth issue

fails.

         In his final issue, Father, without providing any relevant legal authority,

argues that the orphans’ court erred in terminating his parental rights because

the trial court failed to consider that even though Mother voluntarily

relinquished her parental rights to R.J.F, Mother “will continue to have regular

access to” R.J.F. Father’s Brief at 33. Father relies on In re Adoption of

M.R.D., 145 A.3d 1117 (Pa. 2016), to support this claim of error. Such

reliance is misplaced.

         M.R.D. involved the interpretation of Section 2901 of the Adoption Act,

which provides that “[u]nless the court for cause shown determines otherwise,


                                        - 17 -
J-S68030-17


no decree of adoption shall be entered unless . . . parental rights have been

terminated.” 23 Pa.C.S. § 2901. M.R.D. does not address or even discuss

23 Pa.C.S. § 2511(a), which sets forth requirements for a petition to terminate

parental rights. Since we are reviewing the disposition of Father’s petition to

terminate his parental rights, and not a petition for adoption, M.R.D. is

irrelevant to our review of whether the trial court properly granted the

termination petition.

      Father bases this argument on the injustice he feels because he believes

that, notwithstanding the voluntary relinquishment of her parental rights,

Mother will still have contact with R.J.F.   Father had the opportunity and

responsibility to parent R.J.F. Father chose not do so. Father cannot now

deprive R.J.F. of permanency because he believes that Mother will have

contact with the Child. There is simply no legal basis for such a position.

       Accordingly, we affirm the order involuntarily terminating Father’s

parental rights pursuant to Section 2511(a)(1) and (b).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2017

                                    - 18 -